Title: To James Madison from John Morton, 25 December 1801
From: Morton, John
To: Madison, James


					
						Duplicate
						Sir,
						American Consulate, Havana December 25th. 1801.
					
					Having written to you more fully on the eleventh current by Mr. Geo. C. Morton, I have at 

present, chiefly to inform you that, by an order of the Government of this Island, published this 

Day, the Admission of our Vessels, as well as of all other foreign Nations, into any of its Ports, is 

prohibited from this date.
					Altho’, as I observed in my last communication, some restriction on the former state Of 

Intercourse was, from the Establishment of a general Peace, anticipated to take place in the course 

of no very distant time; yet, nothing like the present sudden and consequently injurious Check 

thereon was, or could have been at all contemplated
					Not even the least previous information thereon had been given to me in any of my 

Interviews with the Governor & other Officers, since the accounts of the Peace.
					Since the official Proclamation of the order this morning, at the Custom House I have 

endeavored to obtain an Audience of the Governor; but its having been a Holy Day, I found it impossible: 

And as the Vessel by which this Dispatch will be forwarded will depart early on the morrow I deem it 

advisable to close with the present Communication.
					The principal object of my intended interview with the Governor will be to ascertain what 

arrangement will be made for the final Adjustment of those American concerns which have Originated 

from the past intercourse and of which, as I observed in my last, Property to a Vast amount will 

remain Concentered in this place: and respecting those Vessels which will arrive before the present 

restriction could have been known.
					By other Vessels, which will immediately follow, I shall Communicate the result of my 

application; and to which, as well as the present Information, you will give that publicity you may 

deem requisite.  I have, however, tho’t it advisable on this  as on former Occasions to 

address without delay circular Letters to the different Collectors.  I am, Sir, with great Consideration 

Respectfully, Your Mo. Obt. Servt.
					
						Jno: Morton.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
